DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s RCE filed on 09/24/2021.
	Claims 1-20 are pending and examined.
	
Response to Arguments
Applicant’s arguments filed on 09/07/2021 have been fully considered.
Applicant argued the cited prior art do not teach the new limitations of “receiving a connection request at an emulation layer from an integrated development environment (IDE) that is configured to develop and debug programs in an interpreted programming language” and “receiving, at the emulation layer, via the socket connection, a command to perform debugging on bytecode compiled from source code of a natively compiled application”. Applicant’s arguments are moot in light of new grounds of rejection with a new reference (Bogle) applied. 
The examiner is available for a phone interview with applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 9 recite the claim limitations of “decoding the command to retrieve a parameter and a reference to the native application” and “executing the native application”. There is insufficient antecedent basis for the term “the native application” in the claims. For the purpose of examination, “the native application” is interpreted as “a native application”.
	The rest of claims are rejected for being dependent on claims 1 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pechanec et al.  (US PGPUB 2016/0246700), hereinafter Pechanec, in view of Bogle et al. (US PGPUB 2001/0005852) hereinafter Bogle, in view of Pugh et al. (US PGPUB 2005/0010678) hereinafter Pugh.

Per claim 1, Pechanec discloses “a system, comprising: a memory; and a processor in communication with the memory, wherein the processor is configured to perform” (paragraph [0004]); “receiving at the emulation layer, a command to perform debugging on bytecode compiled from source code; decoding the command to retrieve a parameter and a reference to a native application; mapping the command to a native debugger command; and invoking a native debugger to execute the native application using the native debugger command and the parameter as inputs” (Fig. 2; paragraphs [0004][0016][0021]-[0023]; a distributed debugging system; receiving a debugging command at a meta-debugger; the meta-debugger comprises a plurality of native debuggers, including JAVA debugger, C debugger; a person skilled in the art would recognize a Java application is bytecode compiled from source code (this is also evidenced in Bogle, paragraph [0008]); thus, the meta-debugger can receive a command to perform debugging on a Java bytecode program; the native debugger interface module (emulation layer) converts the debugging command from one language to another language (a native debugging command), the command can be setting a breakpoint at a specified line or getting a particular variable information, or content of memory during execution (i.e. the command is associated with parameters and references mapped to the native application being debugged); the native debugger executes the application being debugged, and based on the converted debug command, reports back the content of memory during execution).
Pechanec does not explicitly teach “an IDE that is configured to develop and debug programs in an interpreted programming language”, “receiving a command to perform debugging on bytecode compiled from source code of a natively compiled application” and “wherein both the bytecode and the native application are compiled from the same source code”. However, Bogle suggests the above (paragraph [0062][0070]; providing an IDE to develop and debug program in an interpreted programming language such as Java; claim 7; paragraphs [0007][0008][0014][0018]; via a user interface, receiving user commands to debug an application (a natively compiled application) that contains both natively compiled portion and bytecode portion; both the bytecode portion and the compiled portion are compiled from the same application’s source code). Both Pechanec and Bogle are the same field of program development and debugging using an IDE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec and Bogle to allow 
While Pechanec discloses a distributed debugging system where the components are connected in a network, Pechanec does not explicitly disclose “receiving a connection request at an emulation layer from an integrated development environment (IDE); connecting, via a socket connection, the emulation layer with the IDE”. However, Pugh suggests the above (paragraphs [0008][0050][0056][0057]; a distributed debugging system, wherein a debug client is an integrated development environment (IDE) debugger, and the debug client connects and sends requests to another debug component on a network via a socket connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec, Bogle and Pugh to connect an IDE debug client to Pechanec’s distributed debug system via a socket connection, which is commonly practiced and supported in the field of computer communication.

Per claim 3, Pechanec further suggests “wherein the command is a request for a break point at a location specified by the parameter” (paragraphs [0022][0029]; set a breakpoint at a specific location).

Per claim 4, Pechanec further suggests “wherein the command is a request for data at a location specified by the parameter” (paragraph [0023]; request memory content at a specific location).

decoding comprises converting the parameter from a first language to a second language” (paragraph [0022]; converting a debug command to a command compatible with a native debugger).

Per claim 6, Pechanec does not explicitly teach “wherein the first language is bytecode” However, Pechanec suggests (paragraphs [0014][0022]; a distributed debugging system, wherein one service may invoke another service, various debuggers include a Java debugger (which can execute Java bytecode); therefore, it would have been obvious that a command from a debug client (Java bytecode debugger) is converted to another command that is compatible to another native debugger, because of popularity of Java bytecode programs and Java bytecode debuggers). Bogle further suggests the above (paragraphs [0008][0070]; IDE to debug Java bytecode).

Per claim 7, Bogle further suggests “wherein the second language is native CPU instructions” (paragraphs [0008][0070]; IDE to debug compiled code, which is a native machine code for a specific target platform). Pechanec further discloses the meta-debugger comprises a plurality of native debuggers.

Per claim 8, Pugh further suggests “the command is a debug wire protocol command” (paragraphs [0014][0028]; debugging using Java wire debug interface).

Claims 15 and 17-20 are rejected under similar rationales as claims 1, 3-6.

s 2, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pechanec, in view of Bogle, in view of Pugh, and in view of Konishi et al. (US PGPUB 2007/0168985) hereinafter Konishi.

Per claim 2, Pechanec does not explicitly teach “receiving a response from the native debugger; encoding the response from a debugger command from the second language to a corresponding debugger command from a first language; and sending, via the socket connection, the encoded response to the IDE”. However, Konishi suggests the above (Fig. 1; paragraph [0031]; application debugging on a network between a debug client and a debug host, the debug client sends commands to the debug host, a debug communication program (emulation layer) translates the debug commands into host compatible commands, then the debug communication program receives a response from the debug host, and translates the response into a compatible format for the debug client, and sends the translated response to the debug client via a network connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec, Bogle, Pugh and Konishi to incorporate a debug communication program to translate requests and responses from different debugging programs, to allow interoperability among the different debugging programs.

Per claim 14, Pechanec does not explicitly teach “the command is a debug wire protocol command”. But Pugh suggests “the command is a debug wire protocol command” (paragraphs [0014][0028]; debugging using Java wire debug interface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec, Pugh and Konishi to use Java wire debug interface in order to debug a Java program.

.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pechanec, in view of Bogle, and in view of Konishi.
Per claim 9, Pechanec discloses “receiving at an emulation layer, a command to perform debugging on bytecode compiled from source code:; converting the command from a first language to a native debugger command; executing the native application using the native debugger command as an input of a native debugger” (Fig. 2; paragraphs [0004][0016][0021]-[0023]; a distributed debugging system; receiving a debugging command at a meta-debugger; the meta-debugger comprises a plurality of native debuggers, including JAVA debugger, C debugger; a person skilled in the art would recognize a Java application is bytecode compiled from source code (this is also evidenced in Bogle, paragraph [0008]); thus, the meta-debugger can receive a command to perform debugging on a Java bytecode program; the native debugger interface module (emulation layer) converts the debugging command from one language to another language (a native debugging command), the command can be setting a breakpoint at a specified line or getting a particular variable information, or content of memory during execution (i.e. the command is associated with parameters and references mapped to the native application being debugged); the native debugger executes the application being debugged, and based on the converted debug command, reports back the content of memory during execution).
Pechanec does not explicitly teach “receiving a command from an IDE to perform debugging on bytecode compiled from source code of a natively compiled application”, “the IDE that is configured to develop and debug programs in an interpreted programming language” and “wherein both the bytecode and the native application are compiled from the same source code”. However, Bogle suggests the above (paragraph [0062][0070]; providing an IDE to develop and debug program in an interpreted programming language such as Java; claim 7; paragraphs [0007][0008][0014][0018]; via a 
While Pechanec discloses a distributed debugging system where the components are connected in a network, Pechanec does not explicitly teach “receiving a response from the native debugger; converting the response to the first language; and outputting the converted response”. However, Konishi suggests the above (Fig. 1; paragraph [0031]; application debugging on a network between a debug client and a debug host, the debug client sends commands to the debug host, a debug communication program (emulation layer) translates the debug commands into host compatible commands, then the debug communication program receives a response from the debug host, and translates the response into a compatible format for the debug client, and sends the translated response to the debug client via a network connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pechanec, Bogle and Konishi to incorporate a debug communication program to translate requests and responses from different debugging programs, to allow interoperability among the different debugging programs.

Per claim 10, Pechanec further suggests “decoding the command to retrieve a parameter and a reference to a native application; and mapping the command to the native debugger command” (Fig. 

Per claim 11, Pechanec further suggests “wherein the command is a request for a break point at a location specified by the parameter” (paragraphs [0022][0029]; set a breakpoint at a specific location).

Per claim 12, Pechanec further suggests “wherein the command is a request for data at a location specified by the parameter” (paragraph [0023]; request memory content at a specific location).

Per claim 13, Pechanec does not explicitly teach “wherein the first language is bytecode” However, Pechanec suggests (paragraphs [0014][0022]; a distributed debugging system, wherein one service may invoke another service, various debuggers include a Java debugger (which can execute Java bytecode); therefore, it would have been obvious that a command from a debug client (Java bytecode debugger) is converted to another command that is compatible to another native debugger, because of popularity of Java bytecode programs and Java bytecode debuggers). Bogle further suggests the above (paragraphs [0008][0070]; IDE to debug Java bytecode).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193